Citation Nr: 1329949	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  03-25 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral knee disabilities.

2.  Entitlement to service connection for bilateral ankle disabilities, to include as secondary to service-connected bilateral plantar fasciitis disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Paul Sorisio, Senior Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to November 1994, to include combat operations in Somalia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina, that denied the Veteran's claims of entitlement to service connection for bilateral knee and ankle disabilities.  This appeal was previously before the Board in April 2005, August 2006, October 2007, May 2009, and March 2011; on each occasion, it was remanded for additional development.  In July 2012, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 
38 C.F.R. § 20.901(a) (2012).  Unfortunately, the VHA opinion indicated that additional development was needed and this appeal was again remanded by the Board in April 2013.  As some of the development requested in the last Board Remand was not completed, this case must be remanded yet again.

In March 2005 the Veteran testified via videoconference before a Veterans Law Judge who is no longer employed by the Board.  He was subsequently offered and accepted another hearing, and in March 2008 testified in person before the undersigned Veterans Law Judge, seated at the RO.  A transcript of that hearing has been associated with the claims file.

This appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The issues listed on the title page must be remanded due to the failure of the AOJ to fully comply with the Board's April 2013 remand directives.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (conferring on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  The Board sincerely regrets the additional delay caused by this remand, yet the Board's goal is to ensure that the record is complete so that a fair decision may be made.  

In the Board's last Remand (issued in April 2013), the AOJ was directed to "arrange for the Veteran to undergo an examination to ascertain the nature and etiology of his bilateral knee and ankle disabilities" after completing all requested actions in the two above paragraphs (which included sending a letter to the Veteran requesting information and obtaining VA treatment records).  While the development requested in the first two paragraphs was completed, there is no new VA examination report of record nor is there any documentation or indication in the claims file that an attempt was made to schedule the Veteran for an examination.  As scheduling the Veteran for a new VA examination with X-rays was not a discretionary part of the April 2013 Remand, this case must again be remanded for such development.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to ascertain the nature and etiology of his bilateral knee and ankle disabilities.  The examiner should review the claims file and a copy of this Remand in conjunction with conducting the examination and should note such review in the report.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner must perform a physical examination and take a detailed history of the Veteran's symptoms, the onset of his symptoms, and the injuries after the military to include fracture of the right ankle and karate injury of the right knee.  Additionally, all necessary tests should be conducted.  The Board specifically requests that 
X-rays (or other appropriate diagnostic test) be taken of the Veteran's bilateral knees and ankles.  

The examiner must opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's knee and ankle disabilities (address each diagnosis) are causally related to his period of active service, to include the injuries sustained as a result of service duties involving jumping from helicopters, and running, marching, and general travel over large areas of land, including hills, mountains, and valleys, while carrying 60 to 100 pound packs?  

NOTE:  For purposes of answering the above question, the examiner should accept as true the Veteran's statements regarding his in-service duties involving jumping from helicopters, running, marching, and general travel over large areas of land, including hills, mountains, and valleys, while carrying 60 to 100 pound packs, as consistent with his military occupational specialty of fighting vehicle infantryman.  The examiner should also consider, as appropriate, private treatment records dated in December 1994 noting that the Veteran was in a motor vehicle accident and injured his right ankle. 

A comprehensive explanation, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

2.  After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, implement corrective procedures. 

3.  The Veteran is notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2012).   If the Veteran fails to report for the scheduled VA examination, obtain a copy of the examination notification letter and associate it with the claims folder or Virtual VA eFolder.  If a copy of the letter is unavailable, request a statement from the VA Medical Center (VAMC) explaining any established or regular procedures regarding the mailing of examination notification letters.  

4.  Then, readjudicate the claims for service connection for bilateral knee and ankle disabilities considering all evidence of record, to include any added since the June 2013 supplement statement of the case.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case, and allow an opportunity for a response.  Thereafter, return the case to the Board, if otherwise in order.
 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


